Citation Nr: 1202895	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  11-27 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the above claim.  

In October 2011, the Veteran requested a videoconference hearing before a Veteran's Law Judge.  In December 2011, he was notified that he had been scheduled for a hearing in January 2012.  However, in December 2011, he responded that he no longer wished to appear at a hearing and requested that his case be decided on the evidence of record.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e).


FINDING OF FACT

VA audiometric test results from April 2011 show that the Veteran had level I hearing in his right ear and level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.85, 4.86 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following:  (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 
   
In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010).    

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in March 2011 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above, as well as the requirements outlined  Vazquez-Flores.

Regarding the duty to assist, the RO has obtained all relevant records adequately identified by the Veteran, including his service treatment records and VA treatment records.  The RO also provided the Veteran with a thorough and contemporaneous VA examination in April 2011.  The examiner did not state whether the claims folder was available for review, but the report shows that the examiner considered the Veteran's medical history, including his lay reports of his symptomatology.  A comparison of the medical history provided to the evidence in the claims folder shows that the examination report is both throughout and accurate, and the examiner described the Veteran's disability in sufficient detail to allow for a fully informed evaluation of his hearing loss disability.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The examiner also reported that the Veteran's hearing loss disability has functional effects on his daily activities and his occupation due to his difficulty hearing.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the Board finds that the absence of record review has not detracted from the probative value of the opinion of the physician.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II.  Increased Rating Claim

In April 2009, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating.  In January 2011, the Veteran filed a claim seeking a compensable rating for his service-connected bilateral hearing loss.  In April 2011, the RO denied the Veteran's claim and continued his noncompensable rating.  The Veteran disagrees with this assignment and contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss.  



Disability ratings are based on the average impairment of earning capacity resulting from the disability.  38 U.S. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Although the Veteran's entire history is reviewed when assigning a disability evaluation under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the evidence of record does not demonstrate diverse symptoms meeting the criteria for different ratings, the application of staged ratings is inapplicable in this case.

The Board is responsible for evaluating the lay and medical evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  If there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI, or, in certain circumstances, Table VIA; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

In April 2011, the Veteran was provided with a VA audiological examination.  He reported having a hard time hearing people and other sounds, which affected his daily activities and occupational abilities.  The examiner noted that he currently uses bilateral hearing aids provided by the VA, as shown is his VA treatment records.  See January 2011, April 2011, and May 2011 VA audiological treatment records.  His tympanograms and ear volume were normal bilaterally.  Acoustic reflex results were normal and elevated contralaterally, consistent with the other examination data.  The examiner diagnosed moderate sensorineural hearing loss, bilaterally.  The audiometry results are as follows, with puretone thresholds recorded in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
45
50
LEFT
25
30
45
50
60

The average puretone threshold for the Veteran's right ear is 44 decibels, and the average puretone threshold in the Veteran's left ear was 46 decibels.  38 C.F.R. § 4.85(d).  On the Maryland CNC test, the Veteran received a score of 92 percent for the right ear and 92 percent for the left ear for word recognition.  The April 2011 results equate to an assignment of level I for the Veteran's right ear and level I for his left ear, which merits a noncompensable rating using Table VI.  Table VIa is inapplicable as the Veteran does not have (1) puretone thresholds of 55 decibels or more at each of the relevant frequencies or (2) a puretone threshold of 30 decibels or more at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  

A second audiogram is of record, from the VA Medical Center in Wichita, Kansas, dated January 2011, but no Maryland CNC test data from that date is available, and, furthermore, the puretone thresholds reported are lower than those found at the April 2011 VA examination.  As such, use of this audiometric data would not justify a higher rating.  

The Veteran has testified that he has difficulty hearing and argues that he is therefore entitled to a higher rating, and he is competent to describe his hearing loss.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the rating criteria for hearing loss contemplate some degree of functional difficulty due to demonstrable hearing loss in the hearing levels nevertheless assigned a noncompensable rating.  Furthermore, the rating schedule for hearing loss relies primarily on the application of objective test data.  38 C.F.R. §§ 4.85, 4.86; Martinak, 21 Vet. App. at 455.  Therefore, while the Board has taken the Veteran's competent lay testimony into consideration, his described symptomatology does not alter the Board's rating assignments.  


Therefore, review of the lay and medical evidence of record shows that the Veteran is not entitled to a schedular compensable rating for bilateral hearing loss at any time during the appellate period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  


III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  
38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty hearing people and other sounds) are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  As discussed above, the levels of hearing loss that correspond to noncompensable ratings nevertheless contemplate a degree of hearing loss.  For these reasons, referral for consideration of an extraschedular rating is not warranted.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


